DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Note applicant claims priority to application PCT/CN2017/094933, however, a copy of the international application, and a translation into the English language of the international application, if it was filed in another language have not been submitted. See MPEP 1893.01 (c) (2) for details.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “propeller is a foldable propeller, and wherein the blade hub of the foldable propeller includes a first connection member configured to connect the multiple blades” (claim 10 and 21) and “the blade root includes a mounting hole configured for fixedly mounting the first connection member” (claim 11 and 22) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Interpretation
Note: the examiner is interpreting the claim limitation “about” in claim 3 refers to manufacturing tolerances of the claimed propeller.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 and 14 recite “each of the front edge and the rear edge includes a tangent in parallel with the central axis line, and wherein at least one of the blade tip and the first suppression member is two tangents” (emphasis added); it is not clear if the two tangents limitation refer to each of the tangents recited for the front and rear edges or to additional and different tangents.
For purposes of prior art examination, the examiner is interpreting two tangents as reciting “the two tangents” and referring to each of the tangents defined for each of the front edge and the rear edge.
Clarification and/or amendment is respectfully requested.

Claim 5 and 16 recite “each of the front edge and the rear edge includes a tangent in parallel with the central axis line, and wherein at least one of the blade tip and the second suppression member is located between two tangents” (emphasis added); it is not clear if the two tangents limitation refer to each of the tangents recited for the front and rear edges or to additional and different tangents.
For purposes of prior art examination, the examiner is interpreting two tangents as reciting “the two tangents” and referring to each of the tangents defined for each of the front edge and the rear edge.
Clarification and/or amendment is respectfully requested.

Claim 7 and 18 recite “the front edge includes an arched portion having a curved surface shape” (emphasis added); it is not clear how an edge, i.e., a line, can have a surface shape.
Clarification and/or amendment is respectfully requested.

Claim 20 recites “the blade hub of the self-tightening propeller includes a connection hole configured for connecting with an output shaft of an electric motor” (emphasis added) and depends from claim 13 which recites “a driving member…an output shaft of the driving member.” It is not clear if an output shaft in claim 20 refers to an output shaft in claim 13 or an additional and different output 
For purposes of prior art examination, the examiner is interpreting an output shaft in claim 20 as reciting “the output shaft” and referring to the output shaft recited in claim 13 and an electric motor in claim 20 as further defining the driving member of claim 13.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 and 21-23 (as far as claims 2, 5, 7, 14, 16, 18 and 20 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al – hereafter Baek – (US 10,661,891 B2) in view of Tseng et al – hereafter Tseng – (US 10,017,249 B1).

Regarding claim 1, Baek teaches a propeller (Fig.8), comprising: 
a blade (Fig.8, 227) including: 
a blade root (Fig.12, where 227a points to); 

a blade front surface (Fig.8); 
a blade back surface (Fig.8); 
a front edge connecting a first side of each of the blade front surface and the blade back surface (Fig.8, note that this is an inherent property of a blade); 
a rear edge connecting a second side of each of the blade front surface and the blade back surface (Fig.8, note that this is an inherent property of a blade).
Baek does not explicitly teach a first suppression member formed by a portion of the front edge adjacent to the blade tip bending toward a first direction, the first direction being a direction from the front edge to the rear edge, wherein the first suppression member is configured to suppress a spanwise air flow.
Tseng teaches a propeller (Fig.8A) including a blade with a root, a tip, front and back surfaces (Fig.8A). Tseng further teaches the blade including a front edge connecting a first side of each of the blade front surface and the blade back surface (Annotated Fig.8F, note that this is an inherent property of a blade); a rear edge connecting a second side of each of the blade front surface and the blade back surface (Annotated Fig.8F, note that this is an inherent property of a blade); and a first suppression member formed by a portion of the front edge adjacent to the blade tip bending toward a first direction, the first direction being a direction from the front edge to the rear edge, wherein the first suppression member is configured to suppress a spanwise air flow (Annotated Fig.8F; note that “configured to suppress a spanwise air flow” is achieved by the disclosed suppression member arrangement); this blade configuration combines acoustic benefits while maintaining a constant spanwise blade loading (column 15 line 7-12).

    PNG
    media_image1.png
    189
    420
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the propeller of Baek by having a first suppression member formed by a portion of the front edge adjacent to the blade tip bending toward a first direction, the first direction being a direction from the front edge to the rear edge, wherein the first suppression member is configured to suppress a spanwise air flow as taught by Tseng because this blade configuration combines acoustic benefits while maintaining a constant spanwise blade loading.

Regarding claim 2, Baek and Tseng further teach the blade includes a central axis line, wherein each of the front edge and the rear edge includes a tangent in parallel with the central axis line, and wherein at least one of the blade tip and the first suppression member is located between two tangents (Tseng Annotated Fig.8F).

Regarding claim 3, Baek and Tseng teach all the limitations of claim 1, see above, and further teach rotation of the blade forms a propeller disk (Tseng Annotated Fig.8F; note this is an inherent property of propellers), however, do not explicitly teach a ratio between a distance between the first suppression member and a center of the propeller disk and a radius of the propeller is about 79.4% - 88.8%.
Note that Tseng discloses the propeller blade being a spanwise reverse sweep (Fig.8F) which includes the claimed first suppression member (Tseng Annotated Fig.8F) located at a distance closer to 

Regarding claim 4, Baek and Tseng further teach a second suppression member formed by a portion of the rear edge adjacent to the blade tip bending toward the first direction, wherein the second suppression member is configured to suppress the spanwise air flow (Tseng Annotated Fig.8F; note that “configured to suppress a spanwise air flow” is achieved by the disclosed suppression member arrangement).

Regarding claim 5, Baek and Tseng further teach the blade includes a central axis line, wherein each of the front edge and the rear edge includes a tangent in parallel with the central axis line, and wherein the second suppression member is located between two tangents (Tseng Annotated Fig.8F).

claim 6, Baek and Tseng further teach the blade front surface and the blade back surface are curved surfaces (Tseng Fig.8A and Annotated Fig.8F; note this is an inherent feature of modern blades used to generate lift).

Regarding claim 7, Baek and Tseng further teach the front edge includes an arched portion having a curved surface shape (Tseng Fig.8A and Annotated Fig.8F; note this is an indefinite limitation).

Regarding claim 8, Baek and Tseng further teach the propeller includes multiple blades and a blade hub, wherein the multiple blades are uniformly disposed in a circumferential direction of the blade hub (Baek Fig.8; Tseng Fig.8A and Annotated Fig.8F).

Regarding claim 10, Baek and Tseng further teach the propeller is a foldable propeller (Baek Fig.8), and wherein the blade hub of the foldable propeller includes a first connection member (Baek Fig.8, 221c) configured to connect the multiple blades, a second connection member (Baek Fig.8, 223) configured to connect with a driving member (Baek Fig.8, 221a), and third connection members (Baek Fig.8, 225/229) separately disposed between the first connection member and the second connection member (Baek Fig.8).

Regarding claim 11, Baek and Tseng further teach the blade root includes a mounting hole (Baek Fig.12, 227a) configured for fixedly mounting the first connection member (Baek Fig.8).

Regarding claim 12, Baek and Tseng further teach a thickness of the blade is configured to gradually reduce from the blade root to the blade tip (Tseng Fig.8A and Annotated Fig.8F).

claim 13, Baek teaches a propulsion assembly (Fig.8), comprising: 
a driving member (Fig.8, 201); and 
a propeller (Fig.8), comprising: 
a blade (Fig.8, 227) including a blade root (Fig.12, where 227a points to); a blade tip (Fig.12, opposite end to where 227a points to) disposed away from the blade root; 
a blade hub (Fig.8, 223) connected with an output shaft (Fig.8, 221a) of the driving member,
wherein the blade also includes a blade front surface (Fig.8); a blade back surface (Fig.8); a front edge connecting a first side of each of the blade front surface and the blade back surface (Fig.8, note that this is an inherent property of a blade), and a rear edge connecting a second side of each of the blade front surface and the blade back surface (Fig.8, note that this is an inherent property of a blade).
Baek does not explicitly teach a first suppression member formed by a portion of the front edge adjacent to the blade tip bending toward a first direction, the first direction being a direction from the front edge to the rear edge, wherein the first suppression member is configured to suppress a spanwise air flow.
Tseng teaches a propeller (Fig.8A) including a blade with a root, a tip, front and back surfaces (Fig.8A). Tseng further teaches the blade including a front edge connecting a first side of each of the blade front surface and the blade back surface (Annotated Fig.8F, note that this is an inherent property of a blade); a rear edge connecting a second side of each of the blade front surface and the blade back surface (Annotated Fig.8F, note that this is an inherent property of a blade); and a first suppression member formed by a portion of the front edge adjacent to the blade tip bending toward a first direction, the first direction being a direction from the front edge to the rear edge, wherein the first suppression member is configured to suppress a spanwise air flow (Annotated Fig.8F; note that “configured to suppress a spanwise air flow” is achieved by the disclosed suppression member arrangement); this blade 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the propulsion assembly of Baek by having a first suppression member formed by a portion of the front edge adjacent to the blade tip bending toward a first direction, the first direction being a direction from the front edge to the rear edge, wherein the first suppression member is configured to suppress a spanwise air flow as taught by Tseng because this blade configuration combines acoustic benefits while maintaining a constant spanwise blade loading.

Regarding claim 14, Baek and Tseng further teach the blade includes a central axis line, wherein each of the front edge and the rear edge includes a tangent in parallel with the central axis line, and wherein at least one of the blade tip and the first suppression member is located between two tangents (Tseng Annotated Fig.8F). 

Regarding claim 15, Baek and Tseng further teach a second suppression member formed by a portion of the rear edge adjacent to the blade tip bending toward the first direction, wherein the second suppression member is configured to suppress the spanwise air flow (Tseng Annotated Fig.8F; note that “configured to suppress a spanwise air flow” is achieved by the disclosed suppression member arrangement).

Regarding claim 16, Baek and Tseng further teach the blade includes a central axis line, wherein each of the front edge and the rear edge includes a tangent in parallel with the central axis line, and wherein the second suppression member is located between two tangents (Tseng Annotated Fig.8F). 

claim 17, Baek and Tseng further teach the blade front surface and the blade back surface are curved surfaces (Tseng Fig.8A and Annotated Fig.8F; note this is an inherent feature of modern blades used to generate lift).

Regarding claim 18, Baek and Tseng further teach the front edge includes an arched portion having a curved surface shape (Tseng Fig.8A and Annotated Fig.8F; note this is an indefinite limitation).

Regarding claim 19, Baek and Tseng further teach the propeller includes multiple blades uniformly disposed in a circumferential direction of the blade hub (Baek Fig.8; Tseng Fig.8A and Annotated Fig.8F).

Regarding claim 21, Baek and Tseng further teach the propeller is a foldable propeller (Baek Fig.8), and wherein the blade hub of the foldable propeller includes a first connection member (Baek Fig.8, 221c) configured to connect the multiple blades, a second connection member (Baek Fig.8, 223) configured to connect with the driving member (Baek Fig.8, 221a), and third connection members (Baek Fig.8, 225/229) separately disposed between the first connection member and the second connection member (Baek Fig.8).

Regarding claim 22, Baek and Tseng further teach the blade root includes a mounting hole (Baek Fig.12, 227a) configured for fixedly mounting the first connection member (Baek Fig.8).
 
Regarding claim 23, Baek teaches an aircraft (Fig.5/8) comprising:
an aircraft frame (Fig.5/8, 101);
an aircraft arm (Fig.8, 211); and 

wherein an end of the aircraft arm is connected with the aircraft frame (Fig.5/8), the other end of the aircraft arm in connected with the propulsion assembly (Fig.5/8), 
wherein the propulsion assembly includes:
a driving member (Fig.8, 201); and 
a propeller (Fig.8), comprising: 
a blade (Fig.8, 227) including a blade root (Fig.12, where 227a points to); a blade tip (Fig.12, opposite end to where 227a points to) disposed away from the blade root; 
a blade hub (Fig.8, 223) connected with an output shaft (Fig.8, 221a) of the driving member,
wherein the blade also includes a blade front surface (Fig.8); a blade back surface (Fig.8); a front edge connecting a first side of each of the blade front surface and the blade back surface (Fig.8, note that this is an inherent property of a blade), and a rear edge connecting a second side of each of the blade front surface and the blade back surface (Fig.8, note that this is an inherent property of a blade).
Baek does not explicitly teach a first suppression member formed by a portion of the front edge adjacent to the blade tip bending toward a first direction, the first direction being a direction from the front edge to the rear edge, wherein the first suppression member is configured to suppress a spanwise air flow.
Tseng teaches a propeller (Fig.8A) including a blade with a root, a tip, front and back surfaces (Fig.8A). Tseng further teaches the blade including a front edge connecting a first side of each of the blade front surface and the blade back surface (Annotated Fig.8F, note that this is an inherent property of a blade); a rear edge connecting a second side of each of the blade front surface and the blade back surface (Annotated Fig.8F, note that this is an inherent property of a blade); and a first suppression member formed by a portion of the front edge adjacent to the blade tip bending toward a first direction, the first direction being a direction from the front edge to the rear edge, wherein the first suppression 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the aircraft assembly of Baek by having a first suppression member formed by a portion of the front edge adjacent to the blade tip bending toward a first direction, the first direction being a direction from the front edge to the rear edge, wherein the first suppression member is configured to suppress a spanwise air flow as taught by Tseng because this blade configuration combines acoustic benefits while maintaining a constant spanwise blade loading.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al – hereafter Baek – (US 10,661,891 B2) in view of Tseng et al – hereafter Tseng – (US 10,017,249 B1) as applied to claims 8 and 19, respectively, above, and further in view of Ghapgharan et al – hereafter Ghapgharan – (US 9,776,706 B2).

Regarding claims 9 and 20, Baek and Tseng teach all the limitations of claims 8 and 19, respectively, see above, and further teach the blade hub of the propeller includes a connection hole (Baek Fig.8/9, located at 223) configured for connecting with an output shaft (Baek Fig.8/9, 221a) of an electric motor (Baek Fig.8/9, 201), the blade hub fastened to the output shaft via screws (Baek Fig.8/9, 231), however, do not explicitly teach the propeller is a self-tightening propeller.
Ghapgharan teaches a propulsion assembly (Fig.1/2/3) including a propeller with blades (Fig.1, 104) and a hub (Fig.1, 106). The propeller being a self-tightening propeller where the hub connects to a driving member output shaft (Fig.1, 100) via a press fit (column 5 line 44-47).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the propulsion assembly of Baek and Tseng by having the propeller as a self-tightening propeller based on the teachings of Ghapgharan as a simple substitution of one known element (hub/output shaft/screw configuration of Baek) for another (hub/output shaft press fit configuration of Ghapgharan) to obtain predictable results (connecting a propeller hub to an output shaft to transfer rotational torque to generate lift/force).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745